Citation Nr: 1710294	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent for service-connected bilateral hammertoe status post corrective surgery of the fourth and fifth hammertoes with residual scars and degenerative changes ("bilateral hammertoe disability").

(The claims concerning entitlement to service connection for a skin disability and an acquired psychiatric disorder are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1981.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision, where the RO granted service connection and assigned a 10 percent rating (effective October 15, 2007).
 
In August 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's file.

The Board observes that in September 2010, the Veteran testified before an acting VLJ regarding service connection for a skin disability and an acquired psychiatric disorder.  Those issues are the subject of a separate Board decision.  

In January 2015, the Board denied an increased rating for bilateral hammertoe disability and an effective date prior to October 15, 2007 for the grant of service connection for that disability.  

The Veteran appealed the Board's decision to the Court.  In an August 2016 Memorandum Decision, the Court set aside the decisions on an initial evaluation higher than 10% for service-connected bilateral hammertoe and the denials of service connection for a skin disability and an acquired psychiatric disorder other than PTSD (the latter two of which are the subject of a separate Board decision) and remanded those matters for further action.  The Court also affirmed the Board's denial of service connection for a bilateral eye disability, to include keratoconus.  The Veteran does not appear to have appealed the Board's decision regarding effective date for the grant of service connection for bilateral hammertoe.  Those matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant the August 2016 Court memorandum decision, additional action must be taken regarding the claimed increased rating for bilateral hammer toes.  

The Court noted that the Veteran was evaluated for his bilateral foot disability under Diagnostic Code 5003, the rating formula for degenerative arthritis, and that the Board had explained that there was no basis for assigning an evaluation based on limitation of motion.  The Court found that the September 2013 VA examination relied on by the Board did not elicit information as to limitation of motion and that the examiner did not offer any opinion or discussion regarding whether the Veteran has limitation of motion attributable to his foot conditions.  The Court concluded that because Diagnostic Code 5003 is based on limitation of motion, the September 2013 examination did not allow for a fully informed evaluation of the disability under Diagnostic Code 5003. 

As this matter is being remanded, the AOJ should obtain all unassociated VA treatment.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all relevant unassociated VA records of the Veteran's treatment.  (The March 2014 statement of the case reflects the last VA medical records associated with the claims file were from September 2013.)  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination of his service connected foot disability, bilateral hammertoe status post corrective surgery of the fourth and fifth hammertoes with residual scars and degenerative changes. 

The examiner should note review of the claims folder.  

The examiner should note the nature and severity of ALL symptoms associated with the service-connected bilateral hammertoe disability- to specifically include limitation of motion of the service-connected toes, including both active and passive motion and weight-bearing and non-weight bearing.  If any such testing is not feasible, that should be explained, and in any case, the examiner should provide a discussion regarding whether the Veteran has limitation of motion attributable to his service-connected disability.  

The examiner also should comment on the functional impairment caused solely by the service-connected disability.

In offering his/her comments, the examiner should note the Veteran's testimony at the August 2014 Board hearing that he only had three working toes and that his feet swell after standing for long periods.  Also, during the September 2013 VA examination, the Veteran claimed that he currently has persistent swelling of the feet, nerve damage, and numbness.

The examiner should explain the basis for any opinion expressed, and this should reflect consideration of the Veteran's statements, the particulars of his medical history, and relevant medical literature.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




